Citation Nr: 1200117	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 1993, for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right ankle.

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disorder, to include as due to shortening of the right leg.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder.

6.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for left ankle synovitis and instability, to include as due to shortening of the right leg.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007, March 2009, December 2009 and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of increased evaluations for degenerative disc disease of the lumbar spine and arthritis of the right ankle; whether new and material evidence has been submitted to reopen the previously denied claims of service connection for a left knee disorder, to include as due to shortening of the right leg, a right knee disorder, and degenerative disc disease of the lumbar spine; and entitlement to service connection for right ear hearing loss, tinnitus, and left ankle synovitis and instability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action in required.

FINDINGS OF FACT

There is no evidence of record demonstrating that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disabilities prior to July 23, 1993.


CONCLUSION OF LAW

The criteria for an effective date for an award of TDIU prior to July 23, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.340, 3.341(a), 3.400(o)(2), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

As to the issue being decided herein, in September 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2007 rating decision, February 2009 SOC, March 2009 SSOC, and April 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the September 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim for TDIU under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II. Relevant Law, Factual Background, and Analysis

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With regard to claims for increase or a total disability rating based on individual unemployability, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise, by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability-compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In the present case, on July 23, 1993, the Veteran submitted a claim for TDIU.  Therefore, the earliest that he could possibly be found eligible for compensation based on unemployability under the law is July 23, 1992.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The claim for TDIU was denied in a December 1997 Board decision.  In a November 1998 Memorandum Decision, the Court of Appeals for Veterans Claims vacated the Board's decision, and the Board subsequently granted entitlement to TDIU in a July 2000 decision, which was implemented by the RO in a May 2001 rating decision with an effective date of July 23, 1993.  The Veteran submitted a Notice of Disagreement in May 2001 in which he requested an effective date of October 31, 1989, for the award of TDIU based on a Decision Review Officer (DRO) hearing held on that date, resulting in the present claim.  (The Board notes herein that the DRO hearing was actually on October 13, 1989.)

The Veteran's service-connected disabilities prior to July 28, 1993, were gunshot wound residuals, right thigh, with injury to quadriceps and hamstrings, rated as 40 percent disabling, and gunshot wound residuals, right thigh, damage to muscle group XVII, rated as 20 percent disabling.  His combined disability evaluation was 50 percent.  Since he did not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) were not met.

However, a TDIU evaluation could still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

The claims file does not contain any records from the period between July 23, 1992, and July 23, 1993, related to the disabilities that were service connected at that time.  Therefore, the Board will consider the records that are available from soon before that period.  

The Veteran underwent a VA examination in October 1989 at which he complained of persistent pain in the right knee.  On examination the Veteran stood with a level pelvis and he walked "reasonably well" on his heels and toes.  He could flex to about 6 inches from the floor and he did not extend from the upright position.  There were no spasms or list.  Examination of the right thigh revealed extensive scarring over the anterior aspect of the thigh primarily involving the quadriceps muscle, and there was moderate scarring of the hamstrings posteriorly.  X-rays showed that the hips and sacroiliac joints were normal.  The femur had a well healed fracture in very satisfactory alignment.  The examiner's impression was status post open fracture, right femur, with minimal or no leg length discrepancy.  He opined that the impairment related to the femur was minimal.

The Veteran testified at the October 1989 DRO hearing that he had been terminated from many jobs because of how he handled stress and pressure.  At the time of the hearing he was working part-time as a self-employed accountant and service officer, which he liked due to the lack of interaction with others.  His testimony indicates that the difficulties he had working were not due to his service-connected gunshot wound, right thigh, with injury to quadriceps and hamstrings, and gunshot wound, right thigh, damage to muscle group XVII.  The Board notes that these were his only service-connected disabilities prior to July 23, 1993, and therefore they are the only disabilities upon which an earlier effective date for the award of TDIU can be based.  Given the Veteran's testimony and the VA examiner's opinion that the impairment related to the femur was minimal, the Board concludes that the facts and circumstances are against finding that the Veteran's service-connected left ankle disorder precluded him from obtaining or maintaining a substantially gainful occupation prior to July 23, 1993.

Because the preponderance of the evidence is against the claim for TDIU prior to July 23, 1993, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An effective date earlier than July 23, 1993, for individual unemployability is denied.

REMAND

As discussed above, the Veterans Claims Assistance Act of 2000 redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

In October 2011 the Veteran submitted VA Tennessee Valley Health Care System treatment records from September 2011.  The gaps in the page number sequence from the records indicate that the complete records were not submitted.  Furthermore, the most recent VA treatment records that were associated with the claims file previous to these are from January 2011, and were also from the VA Tennessee Valley Health Care System.  Therefore, the VA treatment records from January 2011 to the present must be obtained before the claim can be decided on the merits. 

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran had a VA examination for his left ankle in December 2009.  The examiner opined that the left ankle synovitis and instability was not caused by or the result of the right thigh gunshot wound.  The rationale was that the leg length disparity was less than an inch.  The Veteran wrote in an October 2011 statement that various VA doctors had confirmed that his right leg was one inch shorter than the left.  The Board notes that at October 1993 and February 2009 VA examinations the right leg was noted to be one inch shorter than the left leg.  Therefore, the December 2009 VA examination is insufficient because the rationale appears to have been based on an inadequate factual premise regarding the leg length discrepancy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  Furthermore, the Court also stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran must therefore be provided with another VA examination before the issue of service connection for left ankle synovitis and instability can be decided on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for degenerative disc disease of the lumbar spine and arthritis of the right ankle; whether new and material evidence has been submitted to reopen the previously denied claims of service connection for a left knee disorder, to include as due to shortening of the right leg, a right knee disorder, and degenerative disc disease of the lumbar spine; and entitlement to service connection for right ear hearing loss, tinnitus, and left ankle synovitis and instability.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Thereafter, request the Veteran's treatment records from the VA Tennessee Valley Health Care System from January 2011 to the present.  Attempts to obtain these records should be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination to evaluate his left ankle synovitis and instability, to include as due to shortening of the right leg.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding his left ankle synovitis and instability.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), including measuring the length of the Veteran's legs, and all clinical findings should be reported in detail.

b.  The examiner should then specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that there is a causal connection between the Veteran's left ankle synovitis and instability, to include as due to shortening of the right leg, and his active service; or whether such a relationship to service is unlikely (i.e., less than a 50-50 probability), with the rationale for any such conclusion set out in the report. 

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

4.  Thereafter, readjudicate the Veteran's claim for service connection for increased evaluations for degenerative disc disease of the lumbar spine and arthritis of the right ankle; whether new and material evidence has been submitted to reopen the previously denied claims of service connection for a left knee disorder, to include as due to shortening of the right leg, a right knee disorder, and degenerative disc disease of the lumbar spine; and entitlement to service connection for right ear hearing loss, tinnitus, and left ankle synovitis and instability, to include as due to shortening of the right leg.  If any benefits sought on appeal remain denied, provide the Veteran with an SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


